BLACKWELL, Judge,
dissenting.
Because OCGA § 34-1-3 (a) does not forbid the discharge or discipline of an employee who, although not compelled to do so, misses work voluntarily to attend a judicial proceeding, I respectfully dissent. No one disputes that, when we construe a statute, we must search “diligently for the intention of the General Assembly.” See OCGA § 1-3-1 (a). But our search for the intent of the legislature always must begin with the words of the statute, and if those words are clear and unambiguous, it also must end there, see Strength v. Lovett, 311 Ga. App. 35, 43 (2) (a) (714 SE2d 723) (2011), because, as we have explained before, we always must presume that the General Assembly meant what it said and said what it meant. Northeast Atlanta Bonding Co. v. State, 308 Ga. App. 573, 577 (1) (707 SE2d 921) (2011). This is especially true when we are construing a statute *100that puts limits on the prerogative of an employer to discharge or discipline an at-will employee, for the common law recognizes no such limits, see Borden v. Johnson, 196 Ga. App. 288, 289-290 (1) (395 SE2d 628) (1990), and we must strictly construe statutes in derogation of the common law. See Brookfield Country Club, Inc. v. St. James-Brookfield, LLC, 287 Ga. 408, 411 (1) (696 SE2d 663) (2010). By its plain terms, OCGA § 34-1-3 (a) forbids the discharge or discipline of an employee for an absence only when the employee is absent “for the purpose of attending a judicial proceeding in response to a subpoena, summons for jury duty, or other court order or process which requires the attendance of the employee at the judicial proceeding.” (Emphasis supplied.) So, unless an employee is required to attend a judicial proceeding, OCGA § 34-1-3 (a) does not forbid her discharge or discipline for having missed work to attend it.2
Sonja Thomas missed work to attend a juvenile court proceeding in Tennessee, having received a subpoena issued by the authority of a Tennessee court. But Thomas is a Georgia resident with no apparent connection to Tennessee that would subject her person to the jurisdiction of its courts, and she apparently was served with the subpoena by mail in Georgia. Consequently, the subpoena did not require Thomas to attend the hearing or, for that matter, to do anything at all,3 something that neither Thomas nor the majority disputes. For this reason, OCGA § 34-1-3 (a) simply has no application in this case.
Rather than applying the statute as written, however, the majority rewrites it to forbid the discharge or discipline of an employee who is absent from work “for the purpose of attending a judicial proceeding in response to a subpoena, summons for jury duty, or other court order or process which [reasonably appears on its face to be valid and purports to require] the attendance of the *101employee at the judicial proceeding.”4 Perhaps it is, for the reasons the majority gives, good policy to extend the protection of the statute so far, but we are supposed to concern ourselves with law and leave questions of policy to the General Assembly. See Robinson v. Boyd, 288 Ga. 53, 56 (2) (701 SE2d 165) (2010); Commonwealth Investment Co. v. Frye, 219 Ga. 498, 499 (134 SE2d 39) (1963). We have no authority to “rewrite statutes to promote policies that are not expressed in that legislation,” Anthony v. American Gen. Financial Svcs., 287 Ga. 448, 450 (1) (a) (697 SE2d 166) (2010), and because that is precisely what the majority does today, I respectfully dissent.
Decided November 30, 2011
Richard O. Samms, for appellant.
Burr & Forman, John O. Sullivan, Ashby L. Kent, for appellee.

 My understanding of the statute is consistent not only with its plain terms, but also with our application of the statute in Glover v. Scott, 210 Ga. App. 25 (435 SE2d 250) (1993). In Glover, we said that the statute prohibited the termination of an employee who attended a juvenile court hearing that, the hearing officer below had found, the employee was legally compelled to attend. 210 Ga. App. at 25 (“The hearing officer . . . found that as a parent [the employee] had to appear with her son at juvenile court.”). In addition, my understanding is consistent with the opinion of our Attorney General that the statute is intended to protect employees “who are subject to compulsory process.” 1995 Op. Atty. Gen. 95-13. This case is readily distinguishable from the circumstances addressed by the Attorney General, which involve a resident of another state who is employed in Georgia and is summoned to appear in a judicial proceeding in the state in which the employee resides, a summons by a court that unquestionably would have jurisdiction of the person of the employee.


 Even if Thomas were subject to the jurisdiction of the Tennessee courts, Tennessee law only authorizes the service of a subpoena for attendance at a hearing or trial “at any place within the state [of Tennessee].” Tenn. R. Civ. E 45.05 (1).


 Although this case involves a short absence from work to attend a court hearing in Tennessee, the statute is not limited to short absences, nor is it limited to absences to appear only in a court in Georgia or a neighboring state. So, under the majority’s interpretation of the statute, a Georgia resident employee could be excused from work to voluntarily attend judicial proceedings for an indefinite period of time in, for instance, Kansas, Hawaii, the Kingdom of Cambodia, or the Principality of Liechtenstein, so long as the employee had been handed some piece of paper that, on its face, reasonably appears to be a valid subpoena issued by the authority of some judicial tribunal somewhere in the world. I cannot believe that the General Assembly intended any such thing when it enacted OCGA § 34-1-3 (a), and the plain terms of the statute certainly do not suggest that it so intended.